JONES, Justice,
specially concurring:
At the time this action was considered by the court, I expressed concern that a decision placing Mr. Campbell’s name on the ballot might undermine the court’s earlier decision in Energy Fuels Nuclear v. Coconino County, 159 Ariz. 210, 766 P.2d 83 (1988) notwithstanding the statutory changes that have been made by the legislature since that case was decided. Accordingly, my dissent was noted. After having read the majority opinion and having once again reviewed Energy Fuels and the subsequent statutory changes regulating voter registration, I am persuaded that the majority is correct, that Energy Fuels, by reason of the subsequent legislation, is no longer the law, at least as to the narrow issue raised here, and that on the record before us, Mr. Campbell should indeed have his name on the election ballot.